Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 2, 8, 15-19, 22, and 23 drawn to a composition comprising a fusion protein and a cell comprising said composition, classified in C07K 2319/00.
II. Claim 30, drawn to a vector encoding the fusion protein, classified in C12N 15/62.
III. Claims 32-35, 42, 44, and 49, drawn to a method of simultaneously assessing physiological processes in a cell, classified in G01N 33/5005.
IV. Claim 79, drawn to a method of identifying an effect of a candidate agent on a physiological process, classified in G01N 33/5005.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design- (I) a protein or cell versus (II) a nucleic acid- and function- (I) generating an identifiable signal versus (II) encoding a protein.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the fusion protein of Invention I can be used in a materially different process, such as a method of identifying an effect of a candidate agent on a physiological process as in Invention IV.
Inventions I and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the fusion protein of Invention I can be used in a materially different process, such as a method of simultaneously assessing physiological processes in a cell as in Invention III.
Inventions II and III are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, a vector encoding a fusion protein cannot be used in this method, because the method begins with a cell expressing two or more fusion proteins and does not recite any steps related to creating this cell. Said vector also cannot be made by the process of Invention III because it is a method of gathering data rather than a method to create a product.
Inventions II and IV are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, , a vector encoding a fusion protein cannot be used in this method, because the method begins with a cell expressing fusion proteins and does not recite any steps related to creating this cell. Said vector also cannot be made by the process of Invention III because it is a method of gathering data rather than a method to create a product.
Inventions III and IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design and effect. In the process of Invention III, multiple physiological processes are assessed simultaneously in a cell which may or may not be undergoing any particular treatment. In contrast, in the process of Invention IV, a cell is in contact with a candidate agent, and the physical process being measured is being compared to a value from a control cell. Invention IV does not require that multiple physiological processes be measured.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (A) Separate classification thereof; (B) A separate status in the art when they are classifiable together; or (C) A different field of search. See MPEP 808.02.
In the instant case, Inventions I and II each have a separate classification and a different field of search from all other inventions. Inventions III and IV have a separate status in the art despite being classifiable together and a different field of search. For example, Invention III would require search queries regarding simultaneous measurement of multiple processes. In contrast, Invention IV would require search queries regarding testing the effects of a candidate agent.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
In Claim 2, elect one of: (1) a polyhedron-forming protein, (2) a coiled- coil-forming protein, (3) a supramolecular self-assembly protein, and (4) a protein oligomer. The species are independent or distinct because these species have patentably distinct structures. In addition, these species are not obvious variants of each other based on the current record.
In Claim 8, elect one of: (5) a subcellular localization protein and (6) a trafficking protein. The species are independent or distinct because these species have patentably distinct structures. In addition, these species are not obvious variants of each other based on the current record.
In Claim 15, elect one of: (7) a voltage indicator polypeptide, (8) a calcium indicator polypeptide, (9) a potassium indicator polypeptide, (10) a pH indicator polypeptide, and (11) a magnesium indicator polypeptide. The species are independent or distinct because these species have patentably distinct structures. In addition, these species are not obvious variants of each other based on the current record.
In Claim 16, elect one of: (12) GCaMP6, (13) GCaMP6f, (14) GCaMP6m, (15) GCaMP6s, (16) jGCaMP7, (17) jGCaMP7f, (18) jGCaMP7m, (19) jGCaMP7s, (20) jGCaMP7b, (21) jGCaMP7c, (22) GCaMP-X, (23) XCaMP, (24) XCaMP-R, (25) jRGECO1, (26) jRCaMP1, (27) NIRGECO, (28) BCaMP, (29) ICUE, (30) ICUE3, (31) cAMPr, (32) Epac-based cAMP indicator, (33) AKAR, AKAR4, (34) ExRaiAKAR, (35) ExRaiAKAR2, (36) CKAR, (37) ExRaiCKAR, (38) EKARev, (39) ExRaiAktAR or (40) RAB-EKARev. The species are independent or distinct because these species have patentably distinct structures. In addition, these species are not obvious variants of each other based on the current record.
In Claim 22, elect one of: (41) Si- GCaMP6f, (42) S2-cAMPr, (43) S2a-cAMPr, (44) S3-EXRaiAKAR, (45) S4-EXRaiCKAR, (46) S3-ExRaiAktAR, or (47) S2-RABEKARev. The species are independent or distinct because these species have patentably distinct structures. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter and/or the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to MaryDilys Anderson on August 15th and 16th, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA NICOLE DICKENS whose telephone number is (571)272-0381. The examiner can normally be reached M-R 8:30-4:30, and every other F 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMELIA NICOLE DICKENS/Examiner, Art Unit 4161 

/STACEY N MACFARLANE/Examiner, Art Unit 1649